DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/27/2021 to claims 1, 9, 16, and 20 have been entered. Claims 25-29 have been added. Claims 1-29 remain pending, of which claims 16-29 are being considered on their merits. Claims 1-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 9/27/2021 is sufficient to overcome the rejection of claims 16-24 based upon Chen.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jill Mello on 10/18/2020.

Amend the claims as follows
Claim 16, line 4: Replace “stromal cells” with “fibroblasts”. 
Claim 20, line 4: Replace “stromal cells” with “fibroblasts”.
Cancel claims 25 and 26.

Election/Restriction
This application is in condition for allowance except for the presence of claims 1-15, directed to species non-elected without traverse.  See the remarks dated 6/11/2021 and the non-final Office Action dated 6/25/2021. Accordingly, claims 1-15 have been cancelled.

Conclusion
Claims 16-24 and 27-29 are allowed with entry of the Examiner’s amendments as set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653